Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 08/17/2022.

Claim Status
2.	Claims 1, 10, and 17 have currently been amended.


Response to Arguments
3.	The applicant’s arguments filed 08/17/2022 have been considered, but are moot in view of new grounds of rejection.
A.	In response to the applicant’s argument (disclosed in pg. 2-3 of the remarks segment) that Swierk et al fails to teach or suggest monitoring physical interfaces of a plurality of IoT devices, where each of the IoT devices comprises at least one physical interface:
Par [0016] of the applicant’s specification discloses that the monitoring of physical interfaces is drawn to providing instructions to provide a service for monitoring of physical interfaces of said IoT devices. Although the applicant states that Swierk et al doesn’t disclose that the sensors/actuators aren’t disclosed to perform the monitoring of the IoT devices disclosed within Swierk et al, the applicant’s claim language also does not disclose what particular structure is utilized to perform the monitoring of the physical interfaces of the IoT devices. The applicant’s claim language only discloses that a processor (as discloses in claims 10 and 17 of the instant application), coupled to memory, is implemented to execute instructions for monitoring said IoT devices.
Using the broadest reasonable interpretation of monitoring physical interfaces of a plurality of IoT devices, where each of the IoT devices comprises at least one physical interface, the examiner maintains that the monitoring and probing of IoT devices (disclosed in fig. 1, ‘101 & par [0086] of Swierk et al) is obvious in light of the claimed limitation because the monitoring and analysis (disclosed in par [0022] of Swierk et al) of the plurality of smart/IoT devices (discloses in fig. 1, ‘101 of Swierk et al) would require each monitored smart/IoT device to contain a physical interface in order to collect the probed/monitored data, as each monitored IoT device (disclosed by Swierk et al) is drawn a physical, smart device.

B.	In response to the applicant’s argument (disclosed in pg. 3 of the remarks segment) that Swierk et al fails to teach or suggest transmitting a first message to the IoT hub regarding the tampering of the physical interface of the one IoT device:
	According to the broadly claimed limitation, which only requires a message to be transmitted to an IoT hub regarding determining that only one IoT device (of the plurality of IoT devices) has been tampered with, the examiner maintains that the issuing of alert upon physical tampering and intrusion (of one of the IoT devices) being detected, to the IoT gateway (e.g. IoT hub, disclosed in par [0123] and [0127-0128] of Swierk et al), is obvious in light of the claimed limitation because the sending of the alert/notification to the IoT gateway (e.g., transmitting a first message to the IoT hub regarding the tampering of the physical interface of the one IoT device), is transmitted to the IoT gateway in the event that intrusion or tampering has been detected in at least one of the monitored/probed IoT device disclosed by Swierk et al.

C.	In response to the applicant’s argument (disclosed in pg. 4 of the remarks segment) that Radocchia et al fails to teach or suggest responsive to transmitting the first message to the IoT hub, broadcasting a second message to one or more other IoT devices of the plurality of IoT devices:
	According to par [0004-0005] of the applicant’s specification, the first transmitted message is drawn to determining if one or more of the pluralities of IoT devices has been tampered. The claimed broadcasted second message is drawn to blocking access to the one or more IoT devices, upon determining that one of the IoT devices has been tampered with. In light of the claimed amendment (using the broadest reasonable interpretation of the amended claimed limitation), newly cited prior art reference Zou et al (US 2016/0212099) has been cited, which discloses (as disclosed in fig. 2 & 4-7, and par [0104], lines 4-20 of Zou et al) transmitting alerts to a user in an IoT management environment that an IoT device has been quarantined and traffic has been blocked to/ from other connected IoT devices (e.g., broadcasting of a second message to one or more other IoT devices of the plurality of IoT devices) and (disclosed in par [0104], lines 10-25 of Zou et al) and that the quarantine alert was issued in response to instructions transmitted via a user associated with managing an IoT device (e.g., responsive to transmitting the first message to the IoT hub).

Claim Rejections - 35 USC 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swierk et al (US 2018/0253569) in view of Radocchia et al (US 2018/0019872), further in view of Zou et al (US 2016/0212099).
Regarding claim 1, Swierk et al teaches a method for detecting tampering of Internet of Things (IoT) devices connected via an IoT hub (par [0005], lines 1-3, “IoT gateway tampering detection”), the method comprising: 
monitoring physical interfaces of a plurality of IoT devices, wherein each of the IoT devices comprises at least one physical interface (fig. 1, ‘101, par [0022], and par [0086], which disclose the plurality of IoT devices being analyzed and probed); 
detecting tampering at a physical interface of one of the plurality of IoT devices (fig. 3 & 5-6 and par [0015-0016], which disclose tampering sensors utilized to detect tampering on an IoT device); and
transmitting a first message to the IoT hub regarding the tampering of the physical interface of the one IoT device (par [0123] and [0127-0128], which disclose issuing an alert upon physical tampering being detected).
Swierk et al does not explicitly teach broadcasting a second message to one or more other IoT devices of the plurality of IoT devices. 
However, Radocchia et al teaches broadcasting a second message to one or more other IoT devices of the plurality of IoT devices (par [0050], lines 30-36 & [0051], lines 9-18, which discloses broadcasting a warning, upon detecting tampering, in an IoT device environment).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the IoT network tamper detecting environment of Radocchia et al within the concept illustrated by Swierk et al in order to provide the benefit of ensuring that tampering is detected in an IoT network without requiring a third party entity (as disclosed in the Abstract of Radocchia et al) which would alleviate the need for Swierk et al to require remote structure to perform tamper detection.
Swierk et al and Radocchia do not explicitly teach that the broadcasting of a second message to one or more other IoT devices of the plurality of IoT devices is responsive to transmitting the first message to the IoT hub.
However, Zou et al teaches that the broadcasting of a second message to one or more other IoT devices of the plurality of IoT devices (fig. 2 & 4-7, and par [0104], lines 4-20, which disclose transmitting alerts to a user in an IoT management environment that an IoT device has been quarantined and traffic has been blocked to/ from other connected IoT devices) is responsive to transmitting the first message to the IoT hub (par [0104], lines 10-25, which discloses that the quarantine alert was issued in response to instructions transmitted via a user associated with managing an IoT device).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the IoT-based, intrusion management disclosure of Zou et al within the teachings of Swierk et al and Radocchia et al in order to provide the benefit of improving upon preventing intrusion-related attacks or corruption in an IoT network by immediately isolating a corrupted device from the plurality of devices in the IoT to ensure that the corrupted IoT device will not hinder the remaining connected IoT devices.


Regarding claim 2, Swierk et al does not explicitly teach wherein broadcasting a second message to one or more other IoT devices of the plurality of IoT devices comprises broadcasting the second message to block access via physical interfaces of the one or more other IoT devices. 
However, Radocchia et al teaches wherein broadcasting a second message to one or more other IoT devices of the plurality of IoT devices comprises broadcasting the second message to block access via physical interfaces of the one or more other IoT devices (par [0008], lines 23-28 and par [0035], lines 21-23, which disclose transmitting the tamper warning signal from a circuit, to corresponding device circuits, if a conductive tamper wire has been severed).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the IoT network tamper detecting environment of Radocchia et al within the concept illustrated by Swierk et al in order to provide the predictive result previously addressed regarding claim 1.
Regarding claim 3, Swierk et al does not explicitly teach wherein the physical interface of the one IoT device is a first type of physical interface and wherein broadcasting a second message to one or more other IoT devices of the plurality of IoT devices comprises broadcasting the second message to block access via the one or more other IoT devices having the first type of physical interfaces. 
However, Radocchia et al teaches wherein the physical interface of the one IoT device is a first type of physical interface (par [0034], lines 15-20, “PCB or other electronics”) and wherein broadcasting a second message to one or more other IoT devices of the plurality of IoT devices comprises broadcasting the second message to block access via the one or more other IoT devices having the first type of physical interfaces (par [0068], lines 10-16, which discloses transmitting a broadcasted warning to devices containing PCB).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the IoT network tamper detecting environment of Radocchia et al within the concept illustrated by Swierk et al in order to provide the predictive result previously addressed regarding claim 1.


Regarding claim 4, Swierk et al and Radocchia et al teach the limitations of claim 1.
Swierk et al further teaches wherein a controller of the one IoT device blocks access to the physical interface of the one IoT device where the tampering was detected (par [0121], “cyber lock down”).  

Regarding claim 5, Swierk et al and Radocchia et al teach the limitations of claim 1.
However, Radocchia et al teaches wherein each of the IoT devices provides a service for performing the monitoring of its own physical interfaces (par [0024], “analysis”), and in response to the service detecting tampering, the service transmits the first message to the IoT hub (par [0069], “alerts and notification”).  

Regarding claim 6, Swierk et al and Radocchia et al teach the limitations of claim 1.
However, Radocchia et al teaches wherein a portion of the plurality of IoT devices are on a first network (fig. 1, ‘101 & ‘103) and another portion of the IoT devices are on a second network (par [0128], lines 5-10, “second IoT gateway”).  
Regarding claim 7, Swierk et al teaches wherein the one IoT device is part of the first network (fig. 1, ‘101 & ‘103).
Swierk et al does not explicitly teach wherein the second message is broadcast only to other IoT devices of the first network. 
However, Radocchia et al teaches wherein the second message is broadcast only to other IoT devices of the first network (par [0050], lines 28-35 & par [0051], lines 1-5).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the IoT network tamper detecting environment of Radocchia et al within the concept illustrated by Swierk et al in order to provide the predictive result previously addressed regarding claim 1.

Regarding claim 8, Swierk et al does not explicitly teach wherein the second message comprises an identification of the one IoT device and a type of physical interface where the tampering was detected. 
However, Radocchia et al teaches wherein the second message comprises an identification of the one IoT device (par [0044], lines 1-7, “broadcasts the unique ID”) and a type of physical interface where the tampering was detected (par [0007], lines 16-22, which discloses that the tamper warning may be generated when a portion of the device’s tamper wire has been severed).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the IoT network tamper detecting environment of Radocchia et al within the concept illustrated by Swierk et al in order to provide the predictive result previously addressed regarding claim 1.

Regarding claim 9, Swierk et al teaches blocking access via physical interfaces similar to the physical interface of the one IoT device where tampering was detected (par [0144], “lock down”). 
Swierk et al does not explicitly teach the one or more other IoT devices of the plurality of IoT devices, in response to receiving the broadcasted second message.
However, Radocchia et al teaches the one or more other IoT devices of the plurality of IoT devices receiving the broadcasted second message (par [0033], lines 10-16).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the IoT network tamper detecting environment of Radocchia et al within the concept illustrated by Swierk et al in order to provide the predictive result previously addressed regarding claim 1.

Regarding claim 10, Swierk et al teaches a system for detecting tampering of Internet of Things (IoT) devices connected via an IoT hub (par [0005], lines 1-3, “IoT gateway tampering detection”), the system comprising: 
a processor couple to a memory unit, wherein the processor is configured to execute program instructions (fig. 3) comprising:
monitoring physical interfaces of a plurality of IoT devices, wherein each of the IoT devices comprises at least one physical interface (fig. 1, ‘101, par [0022], and par [0086], which disclose the plurality of IoT devices being analyzed and probed); 
detecting tampering at a physical interface of one of the plurality of IoT devices (fig. 3 & 5-6 and par [0015-0016], which disclose tampering sensors utilized to detect tampering on an IoT device); and
transmitting a first message to the IoT hub regarding the tampering of the physical interface of the one IoT device (par [0123] and [0127-0128], which disclose issuing an alert upon physical tampering being detected).
Swierk et al does not explicitly teach responsive to transmitting the first message to the IoT hub, broadcasting a second message to one or more other IoT devices of the plurality of IoT devices. 
However, Radocchia et al teaches broadcasting a second message to one or more other IoT devices of the plurality of IoT devices (par [0050], lines 30-36 & [0051], lines 9-18, which discloses broadcasting a warning, upon detecting tampering, in an IoT device environment).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the IoT network tamper detecting environment of Radocchia et al within the concept illustrated by Swierk et al in order to provide the benefit of ensuring that tampering is detected in an IoT network without requiring a third party entity (as disclosed in the Abstract of Radocchia et al) which would alleviate the need for Swierk et al to require remote structure to perform tamper detection.
Swierk et al and Radocchia do not explicitly teach that the broadcasting of a second message to one or more other IoT devices of the plurality of IoT devices is responsive to transmitting the first message to the IoT hub.
However, Zou et al teaches that the broadcasting of a second message to one or more other IoT devices of the plurality of IoT devices (fig. 2 & 4-7, and par [0104], lines 4-20, which disclose transmitting alerts to a user in an IoT management environment that an IoT device has been quarantined and traffic has been blocked to/ from other connected IoT devices) is responsive to transmitting the first message to the IoT hub (par [0104], lines 10-25, which discloses that the quarantine alert was issued in response to instructions transmitted via a user associated with managing an IoT device).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the IoT-based, intrusion management disclosure of Zou et al within the teachings of Swierk et al and Radocchia et al in order to provide the benefit of improving upon preventing intrusion-related attacks or corruption in an IoT network by immediately isolating a corrupted device from the plurality of devices in the IoT to ensure that the corrupted IoT device will not hinder the remaining connected IoT devices.

Regarding claim 11, Swierk et al does not explicitly teach wherein broadcasting a second message to one or more other IoT devices of the plurality of IoT devices comprises broadcasting the second message to block access via physical interfaces of the one or more other IoT devices. 
However, Radocchia et al teaches wherein broadcasting a second message to one or more other IoT devices of the plurality of IoT devices comprises broadcasting the second message to block access via physical interfaces of the one or more other IoT devices (par [0008], lines 23-28 and par [0035], lines 21-23, which disclose transmitting the tamper warning signal from a circuit, to corresponding device circuits, if a conductive tamper wire has been severed).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the IoT network tamper detecting environment of Radocchia et al within the concept illustrated by Swierk et al in order to provide the predictive result previously addressed regarding claim 10.
Regarding claim 12, Swierk et al does not explicitly teach wherein the physical interface of the one IoT device is a first type of physical interface and wherein broadcasting a second message to one or more other IoT devices of the plurality of IoT devices comprises broadcasting the second message to block access via the one or more other IoT devices having the first type of physical interfaces. 
However, Radocchia et al teaches wherein the physical interface of the one IoT device is a first type of physical interface (par [0034], lines 15-20, “PCB or other electronics”) and wherein broadcasting a second message to one or more other IoT devices of the plurality of IoT devices comprises broadcasting the second message to block access via the one or more other IoT devices having the first type of physical interfaces (par [0068], lines 10-16, which discloses transmitting a broadcasted warning to devices containing PCB).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the IoT network tamper detecting environment of Radocchia et al within the concept illustrated by Swierk et al in order to provide the predictive result previously addressed regarding claim 10.

Regarding claim 13, Swierk et al and Radocchia et al teach the limitations of claim 10.
Swierk et al further teaches wherein each of the IoT devices provides a service for performing the monitoring of its own physical interfaces (par [0024], “analysis”), and in response to the service detecting tampering, the service transmits the first message to the IoT hub (par [0069], “alerts and notification”).  	
Regarding claim 14, Swierk et al teaches wherein a portion of the plurality of IoT devices are on a first network (fig. 1, ‘101 & ‘103) and another portion of the IoT devices are on a second network (par [0128], lines 5-10, “second IoT gateway”); and
wherein the one IoT device is part of the first network (fig. 1, ‘101 & ‘103).
Swierk et al does not explicitly teach wherein the second message is broadcast only to other IoT devices of the first network. 
However, Radocchia et al teaches wherein the second message is broadcast only to other IoT devices of the first network (par [0050], lines 28-35 & par [0051], lines 1-5).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the IoT network tamper detecting environment of Radocchia et al within the concept illustrated by Swierk et al in order to provide the predictive result previously addressed regarding claim 10.
Regarding claim 15, Swierk et al does not explicitly teach wherein the second message comprises an identification of the one IoT device and a type of physical interface where the tampering was detected. 
However, Radocchia et al teaches wherein the second message comprises an identification of the one IoT device (par [0044], lines 1-7, “broadcasts the unique ID”) and a type of physical interface where the tampering was detected (par [0007], lines 16-22, which discloses that the tamper warning may be generated when a portion of the device’s tamper wire has been severed).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the IoT network tamper detecting environment of Radocchia et al within the concept illustrated by Swierk et al in order to provide the predictive result previously addressed regarding claim 10.
Regarding claim 16, Swierk et al teaches blocking access via physical interfaces, of the one or more other IoT devices of the plurality of IoT devices, similar to the physical interface of the one IoT device (par [0144], “lock down”). 
Swierk et al does not explicitly teach where tampering was detected in response to receiving the broadcasted second message.
However, Radocchia et al teaches where tampering was detected in response to receiving the broadcasted second message (par [0033], lines 10-16).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the IoT network tamper detecting environment of Radocchia et al within the concept illustrated by Swierk et al in order to provide the predictive result previously addressed regarding claim 10.

Regarding claim 17, Swierk et al teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith (fig. 3), the program instructions executable by a computer processor to cause the computer processor to perform a method for detecting tampering of Internet of Things (IoT) devices connected via an IoT hub (par [0005], lines 1-3, “IoT gateway tampering detection”), the method comprising: 
monitoring physical interfaces of a plurality of IoT devices, wherein each of the IoT devices comprises at least one physical interface (fig. 1, ‘101, par [0022], and par [0086], which disclose the plurality of IoT devices being analyzed and probed); 
detecting tampering at a physical interface of one of the plurality of IoT devices (fig. 3 & 5-6 and par [0015-0016], which disclose tampering sensors utilized to detect tampering on an IoT device); and
transmitting a first message to the IoT hub regarding the tampering of the physical interface of the one IoT device (par [0123] and [0127-0128], which disclose issuing an alert upon physical tampering being detected).
Swierk et al does not explicitly teach responsive to transmitting the first message to the IoT hub, broadcasting a second message to one or more other IoT devices of the plurality of IoT devices. 
However, Radocchia et al teaches broadcasting a second message to one or more other IoT devices of the plurality of IoT devices (par [0050], lines 30-36 & [0051], lines 9-18, which discloses broadcasting a warning, upon detecting tampering, in an IoT device environment).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the IoT network tamper detecting environment of Radocchia et al within the concept illustrated by Swierk et al in order to provide the benefit of ensuring that tampering is detected in an IoT network without requiring a third party entity (as disclosed in the Abstract of Radocchia et al) which would alleviate the need for Swierk et al to require remote structure to perform tamper detection.
Swierk et al and Radocchia do not explicitly teach that the broadcasting of a second message to one or more other IoT devices of the plurality of IoT devices is responsive to transmitting the first message to the IoT hub.
However, Zou et al teaches that the broadcasting of a second message to one or more other IoT devices of the plurality of IoT devices (fig. 2 & 4-7, and par [0104], lines 4-20, which disclose transmitting alerts to a user in an IoT management environment that an IoT device has been quarantined and traffic has been blocked to/ from other connected IoT devices) is responsive to transmitting the first message to the IoT hub (par [0104], lines 10-25, which discloses that the quarantine alert was issued in response to instructions transmitted via a user associated with managing an IoT device).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the IoT-based, intrusion management disclosure of Zou et al within the teachings of Swierk et al and Radocchia et al in order to provide the benefit of improving upon preventing intrusion-related attacks or corruption in an IoT network by immediately isolating a corrupted device from the plurality of devices in the IoT to ensure that the corrupted IoT device will not hinder the remaining connected IoT devices.

Regarding claim 18, Swierk et al does not explicitly teach wherein broadcasting a second message to one or more other IoT devices of the plurality of IoT devices comprises broadcasting the second message to block access via physical interfaces of the one or more other IoT devices. 
However, Radocchia et al teaches wherein broadcasting a second message to one or more other IoT devices of the plurality of IoT devices comprises broadcasting the second message to block access via physical interfaces of the one or more other IoT devices (par [0008], lines 23-28 and par [0035], lines 21-23, which disclose transmitting the tamper warning signal from a circuit, to corresponding device circuits, if a conductive tamper wire has been severed).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the IoT network tamper detecting environment of Radocchia et al within the concept illustrated by Swierk et al in order to provide the predictive result previously addressed regarding claim 17.
Regarding claim 19, Swierk et al and Radocchia et al teach the limitations of claim 17.
Swierk et al further teaches wherein each of the IoT devices provides a service for performing the monitoring of its own physical interfaces (par [0024], “analysis”), and in response to the service detecting tampering, the service transmits the first message to the IoT hub (par [0069], “alerts and notification”).  	
Regarding claim 20, Swierk et al teaches blocking access via physical interfaces, of the one or more other IoT devices of the plurality of IoT devices, similar to the physical interface of the one IoT device (par [0144], “lock down”). 
Swierk et al does not explicitly teach where tampering was detected in response to receiving the broadcasted second message.
However, Radocchia et al teaches where tampering was detected in response to receiving the broadcasted second message (par [0033], lines 10-16).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the IoT network tamper detecting environment of Radocchia et al within the concept illustrated by Swierk et al in order to provide the predictive result previously addressed regarding claim 17.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20221010